DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 11-12, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 3, 11, 17
The language “further comprising a shared communication path that merges at least one portion of the first communication path and the second communication path between the first node group and the second node group” of claim 3 renders the claim unclear and confusing because the language contradicts the language “the second communication path comprises a second waveguide physically separated from the first waveguide” of claim 2 from which it depends. The second communication path and first communication path cannot be both physically separated and merged. The applicant should clarify the language to avoid such a contradiction so that the scope of the claim is clear and definite.
Claims 11 and 17, depending from claims 10 and 16 respectively, each contain similar language as above and are rejected similarly as claim 3.

In reference to claim 4, 12, 18
The language “debris shield of material to survive a ballistic impact” renders the claim indefinite because the scope of the claim is unclear because it is unclear what is meant by “survive a ballistic impact”.
Claims 12 and 18 each contain similar language as above and are rejected similarly as claim 4.

In reference to claim 5
Claims 5 is rejected because it depends from a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-10, 12, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (US 2021/0068199) in view of Mantese et al. (EP 3296635).
In reference to claim 1
Hirano et al. teaches a system of a machine (e.g. vehicle 100; Fig. 1 par. 0015), the system comprising: 
a first node (e.g. first system communication unit 311 of first lower device 31; Fig. 1, par. 0018) and a second node (e.g. first system communication unit 101 of upper device 10; Fig. 1, par. 0017) configured to establish a first communication path (e.g. path 11; Fig. 1, par. 0028) through a system to guide a transmission between the first node and the second node in the machine;
a third node (e.g. second system communication unit 312 of first lower device 31; Fig. 1, par. 0018) and a fourth node (e.g. second system communication unit 102 of upper device 10; Fig. 1, par. 0017) configured to establish a second communication path (e.g. path 12; Fig. 1, par. 0028) in the machine, 
wherein the first node is grouped with the third node as a first node group (e.g. first lower device 31; Fig. 1 par. 0018), and the second node is grouped with the fourth node as a second node group (e.g. upper device 10; Fig. 1, par. 0017) such that the second communication path provides a redundant communication path with respect to the first communication path for communication between the first node group and the second node group (Fig. 1-2, par. 0024, 0030-0032).
Hirano et al. does not teach that the system is a waveguide system or the transmission is a radio frequency transmission.
Mantese teaches a system being a waveguide system (par. 0037-0038, 0045, 0048-0050, 0054-0055) and transmission being radio frequency transmission (par. 0037-0038, 0045, 0048-0050, 0054-0055).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and transmission of Hirano et al. to be a waveguide system and radio frequency transmission as suggested by Mantese because it would allow for the waveguide system to be integrally incorporated within the machine to reduce weight and allow for communications utilizing the radio spectrum of the electromagnetic spectrum. 

-	In reference to claim 2, 10, 16
Hirano et al. teaches a system and method that covers substantially all limitations of the parent claim. Hirano et al. teaches the first communication path comprises a first connection, and the second communication path comprises a second connection physically separated from the first connection (Fig. 1-2, par. 0024, 0030-0032).
Hirano et al. does not teach that the first connection and the second connection are waveguides.
Mantese teaches connections being waveguides. (par. 0037-0038, 0045, 0048-0050, 0054-0055).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first connection and the second connection of Hirano et al. to be waveguides as suggested by Mantese because it would allow for a waveguide system to be integrally incorporated within the machine to reduce weight and provide for connections between the nodes for communications.

-	In reference to claim 4-5, 18, as best understood
Hirano et al. teaches a system and method that covers substantially all limitations of the parent claim.
Hirano et al. does not teach the waveguide system comprises a debris shield of material configured to survive a ballistic impact wherein the debris shield is integrally formed at least in part within a component of the machine.
Mantese et al. teaches a waveguide system comprising a debris shield of material configured to survive a ballistic impact wherein the debris shield is integrally formed at least in part within a component of the machine. (par. 0038-0039, 0041-0042,0047, 0054).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirano et al. to include a waveguide system comprising a debris shield of material configured to survive a ballistic impact wherein the debris shield is integrally formed at least in part within a component of the machine as suggested by Mantese et al. in order to mitigate faults and failures along the communication paths and prevent the disruption of communications between nodes.

-	In reference to claim 7
Hirano et al. teaches a system and method that covers substantially all limitations of the parent claim.
Hirano et al. does not teach the second communication path comprises a wired connection
Mantese et al. teaches wherein a communication path comprises a wired connection (par. 0037,0045).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirano et al. to include the second communication path being a wired connection as suggested by Mantese et al. because it would allow for communication over a physical path in order to increase speed, reliabity, and mitigate interference.

-	In reference to claim 8
Hirano et al. teaches a system and method that covers substantially all limitations of the parent claim.
Hirano et al. does not teach the second communication path comprises a wireless connection
Mantese et al. teaches wherein a communication path comprises a wireless connection (par. 0037,0045).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirano et al. to include the second communication path being a wireless connection as suggested by Mantese et al. because it would allow for communication over a wireless path to mitigate weight and cost of a physical path between nodes.

-	In reference to claim 9
Hirano et al. teaches a system for a machine (e.g. vehicle 100; Fig. 1 par. 0015), the system comprising: 
a first node (e.g. first system communication unit 311 of first lower device 31; Fig. 1, par. 0018) and a second node (e.g. first system communication unit 101 of upper device 10; Fig. 1, par. 0017) configured to establish a first communication path (e.g. path 11; Fig. 1, par. 0028) through a system to guide a transmission between the first node and the second node of the machine; and 
a third node (e.g. second system communication unit 312 of first lower device 31; Fig. 1, par. 0018) and a fourth node (e.g. second system communication unit 102 of upper device 10; Fig. 1, par. 0017) configured to establish a second communication path (e.g. path 12; Fig. 1, par. 0028) in the machine, 
wherein the first node is grouped with the third node as a first node group (e.g. first lower device 31; Fig. 1 par. 0018), and the second node is grouped with the fourth node as a second node group(e.g. upper device 10; Fig. 1, par. 0017) such that the second communication path provides a redundant communication path with respect to the first communication path for communication between the first node group and the second node group associated with at least one sensor and/or actuator of the machine (Fig. 1-2, par. 0024, 0030-0032).
Hirano et al. does not teach that the machine being a gas turbine engine, system is a waveguide system or the transmission is a radio frequency transmission.
Mantese teaches a machine being a gas turbine engine (par. 0026), system being a waveguide system (par. 0037-0038, 0045, 0048-0050, 0054-0055) and transmission being radio frequency transmission (par. 0037-0038, 0045, 0048-0050, 0054-0055).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine, system and transmission of Hirano et al. to be a gas turbine engine, waveguide system and radio frequency transmission as suggested by Mantese because it would allow for the waveguide system to be integrally incorporated within a gas turbine engine to reduce weight and allow for communications utilizing the radio spectrum of the electromagnetic spectrum between sensor/actuators and controllers within the gas turbine engine. 

-	In reference to claim 12
Hirano et al. teaches a system and method that covers substantially all limitations of the parent claim.
Hirano et al. does not teach the waveguide system comprises a debris shield of material configured to survive a ballistic impact wherein the debris shield is integrally formed at least in part within a component of the gas turbine engine.
Mantese et al. teaches a waveguide system comprising a debris shield of material configured to survive a ballistic impact wherein the debris shield is integrally formed at least in part within a component of the gas turbine engine. (par. 0038-0039, 0041-0042,0047, 0054).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirano et al. to include a waveguide system comprising a debris shield of material configured to survive a ballistic impact wherein the debris shield is integrally formed at least in part within a component of the gas turbine engine as suggested by Mantese et al. in order to mitigate faults and failures along the communication paths and prevent the disruption of communications between nodes.

-	In reference to claim 14, 20
Hirano et al. teaches a system and method that covers substantially all limitations of the parent claim.
Hirano et al. does not teach the second communication path comprises a wired connection or a wireless connection.
Mantese et al. teaches wherein a communication path comprises a wired connection or wireless connection (par. 0037,0045).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirano et al. to include the second communication path being a wired connection or wireless connection as suggested by Mantese et al. because it would allow for communication over a physical path in order to increase speed, reliability, and mitigate interference or a wireless path to mitigate weight and cost of a physical path between nodes.

-	In reference to claim 15
Hirano et al. teaches a method of providing redundancy for a system of a machine (e.g. vehicle 100; Fig. 1 par. 0015), the method comprising: 
establishing a first communication path (e.g. path 11; Fig. 1, par. 0028) through the system configured to guide a transmission between a first node (e.g. first system communication unit 311 of first lower device 31; Fig. 1, par. 0018) and a second node (e.g. first system communication unit 101 of upper device 10; Fig. 1, par. 0017) in the machine; 
establishing a second communication path (e.g. path 12; Fig. 1, par. 0028) between a third node (e.g. second system communication unit 312 of first lower device 31; Fig. 1, par. 0018) and a fourth node (e.g. second system communication unit 102 of upper device 10; Fig. 1, par. 0017) in the machine; 
grouping the first node with the third node as a first node group (e.g. first lower device 31; Fig. 1 par. 0018); and 
grouping the second node with the fourth node as a second node group (e.g. upper device 10; Fig. 1, par. 0017), such that the second communication path (e.g. path 12; Fig. 1, par. 0028)provides a redundant communication path with respect to the first communication path for communication between the first node group and the second node group (Fig. 1-2, par. 0024, 0030-0032).
Hirano et al. does not teach that the system is a waveguide system or the transmission is a radio frequency transmission.
Mantese teaches a system being a waveguide system (par. 0037-0038, 0045, 0048-0050, 0054-0055) and transmission being radio frequency transmission (par. 0037-0038, 0045, 0048-0050, 0054-0055).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and transmission of Hirano et al. to be a waveguide system and radio frequency transmission as suggested by Mantese because it would allow for the waveguide system to be integrally incorporated within the machine to reduce weight and allow for communications utilizing the radio spectrum of the electromagnetic spectrum. 

Claim(s) 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (US 2021/0068199) in view of Mantese et al. (EP 3296635), as applied to the parent claim, and further in view of Alharbi et al. (US 2010/0309776)
-	In reference to claim 6
The combination of Hirano et al. and Mantese et al. teaches a system and method that covers substantially all limitations of the parent claim. Hirano et al. further teaches the first communication path (e.g. path 11; Fig. 1, par. 0028) comprises a first connection connecting the first node group, the second node group, and one or more additional node groups (e.g. combination of second system communication unit 222 and first system communication 211; Fig. 1, par. 0023); and the second communication path (e.g. path 12; Fig. 1, par. 0028) comprises a second connection connecting the first node group, the second node group, and the one or more additional node groups.
Hirano does not teach the first and second connections being waveguides.
Mantese teaches connections being waveguides (par. 0037-0038, 0045, 0048-0050, 0054-0055).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second connection of Hirano et al. to be a waveguides as suggested by Mantese because it would allow for waveguide paths to be integrally incorporated within the machine to reduce weight and allow for communications utilizing the radio spectrum of the electromagnetic spectrum. 
The combination of Hirano et al. and Mantese et al. does not teach the first waveguide in a first ring topology or the second waveguide in a second ring topology.
Alharbi et al. teaches a first ring topology (e.g. inner ringlet 102; Fig. 1 par. 0018) and second ring topology (e.g. outer ringlet 104; Fig. 1 par. 0018). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first waveguide and the second waveguide of Hirano et al. to be in a first ring topology and a second ring topology as suggested by Alharbi because it would provide for a first loop connecting to each of the nodes and a redundant second loop connection to each of the nodes to increase reliability of delivery of data to a destination in the event of a fault or failure.

-	In reference to claim 13
The combination of Hirano et al. and Mantese et al. teaches a system and method that covers substantially all limitations of the parent claim. Hirano et al. further teaches the first communication path (e.g. path 11; Fig. 1, par. 0028) comprises a first connection connecting the first node group, the second node group, and one or more additional node groups (e.g. combination of second system communication unit 222 and first system communication 211; Fig. 1, par. 0023) of the gas turbine engine; and the second communication path (e.g. path 12; Fig. 1, par. 0028) comprises a second connection connecting the first node group, the second node group, and the one or more additional node groups of the gas turbine engine.
Hirano does not teach the first and second connections being waveguides.
Mantese teaches connections being waveguides (par. 0037-0038, 0045, 0048-0050, 0054-0055).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second connection of Hirano et al. to be a waveguides as suggested by Mantese because it would allow for waveguide paths to be integrally incorporated within the machine to reduce weight and allow for communications utilizing the radio spectrum of the electromagnetic spectrum. 
The combination of Hirano et al. and Mantese et al. does not teach the first waveguide in a first ring topology or the second waveguide in a second ring topology.
Alharbi et al. teaches a first ring topology (e.g. inner ringlet 102; Fig. 1 par. 0018) and second ring topology (e.g. outer ringlet 104; Fig. 1 par. 0018). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first waveguide and the second waveguide of Hirano et al. to be in a first ring topology and a second ring topology as suggested by Alharbi because it would provide for a first loop connecting to each of the nodes and a redundant second loop connection to each of the nodes to increase reliability of delivery of data to a destination in the event of a fault or failure.

-	In reference to claim 19
The combination of Hirano et al. and Mantese et al. teaches a system and method that covers substantially all limitations of the parent claim. Hirano et al. further teaches connecting the first node group, the second node group and one or more additional node groups (e.g. combination of second system communication unit 222 and first system communication 211; Fig. 1, par. 0023) in a first connection (e.g. path 11; Fig. 1, par. 0028); and connecting the first node group, the second node group, and the one or more additional node groups in a second connection (e.g. path 12; Fig. 1, par. 0028).
Hirano does not teach the first and second connections being waveguides.
Mantese teaches connections being waveguides (par. 0037-0038, 0045, 0048-0050, 0054-0055).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second connection of Hirano et al. to be a waveguides as suggested by Mantese because it would allow for waveguide paths to be integrally incorporated within the machine to reduce weight and allow for communications utilizing the radio spectrum of the electromagnetic spectrum. 
The combination of Hirano et al. and Mantese et al. does not teach the first waveguide in a first ring topology or the second waveguide in a second ring topology.
Alharbi et al. teaches a first ring topology (e.g. inner ringlet 102; Fig. 1 par. 0018) and second ring topology (e.g. outer ringlet 104; Fig. 1 par. 0018). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first waveguide and the second waveguide of Hirano et al. to be in a first ring topology and a second ring topology as suggested by Alharbi because it would provide for a first loop connecting to each of the nodes and a redundant second loop connection to each of the nodes to increase reliability of delivery of data to a destination in the event of a fault or failure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2009/0116502 pertains to bi-directional redundant loop topology

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/           Primary Examiner, Art Unit 2466